             IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION


STEPHEN R. CRIBBS,

         Plaintiff,

V.                                                                 CASE NO. CV411-263


NFI NETWORK LOGISTIC
SOLUTIONS, LLC,
                                                                                                      vo         ■V.
                                                                                                           t/>
         Defendant.                                                                                   •n
                                                                                                      ■n
                                                                                                      ZD


                                                                                                      c*
                                                                                                                 O : ' I
                                           ORDER
                                                                                                           rc—'a
                                                                                            cn
        Before     the    Court       is     Plaintiff's                Notice    of    Ac^ ptan^          ccz
                                                                                                      CO

of Defendant's Offer of Judgment.                            (Doc.       71.}    In his rrjotion.

Plaintiff        asks      this        Court          to      enter        judgment          against

Defendant in the amount of $15,000.00 solely on Plaintiff's

claims     arising         under           the     Consolidated                 Omnibus          Budget

Reconciliation Act              of    1986       ("COBRA").             Plaintiff has        advised

the Court        that    Defendant         submitted              an    offer    of    judgment       to

Plaintiff in relation only to                         Plaintiff's COBRA claims                        in

the     amount     of    $15,000.00,             which        the        Plaintiff         accepted.

(Doc.    71 at 1;        Doc.    71,       Attach.         1. )    Defendant did not file

any timely opposition to Plaintiff's notice.                                          Accordingly,

Plaintiff's        request       is     GRANTED and                the    Clerk       of   Court      is

DIRECTED to enter judgment                       on   Plaintiff's               COBRA claims          in

favor of     Plaintiff and against                     Defendant            in the amount             of

$15,000.00.        This    amount          shall       be         the    total    amount         to   be
